Citation Nr: 1635589	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-08 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability manifested by vocal cord polyps, also characterized as laryngitis.

2. Entitlement to service connection for glaucoma.

3. Entitlement to a rating in excess of 10 percent for right shoulder subacrominal bursitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to September 1998.  He had prior active duty for training (ACDUTRA) from June 1983 to September 1983 and from May 1984 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In February 2015, the Board decided the appeal in part and remanded it in part for further development.

The issues of service connection for a disability manifested by vocal cord polyps and for a higher rating for right shoulder bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's glaucoma was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected hypertension.


CONCLUSION OF LAW

Service connection for glaucoma is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements have been met with regard to the claim for service connection for glaucoma.  A November 2009 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided a May 2015 VA examination in connection with his claim for service connection for glaucoma.  The Board finds the examination report contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  The Board finds that the May 2015 VA examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's medical records show that he has diagnosed glaucoma.  A current disability is therefore established.  To establish service connection, the evidence must still show that the disability is related to service, or any incident of service.

The Veteran's service records are silent for complaints of glaucoma or other eye problems.

On May 2015 VA examination, the examiner noted the Veteran was diagnosed with mixed glaucoma in January 2008, which was stable and did not cause a decrease in visual acuity or other visual impairment.  The examiner opined that glaucoma was not caused by nor related to service or to laser vision equipment in tanks, because lasers would cause retinal damage if one were to look directly at the laser, and the Veteran's medical records did not indicate any damage or glaucoma.  The examiner further opined that glaucoma was less likely than not caused by, aggravated by, or related to hypertension.  The examiner noted that the exact cause of glaucoma is unknown, but that a review of medical literature has found no cause and effect relationship between hypertension and glaucoma.

The Board finds that the evidence of record does not support a finding of service connection for glaucoma.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's current glaucoma and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's glaucoma was related to service, to include his service-connected hypertension.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing his glaucoma to service or to service-connected hypertension.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current glaucoma.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for glaucoma.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for glaucoma is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent a new VA shoulder examination in May 2015 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  The examiner noted that the Veteran had pain during range of motion testing on flexion and abduction which caused functional loss, but did not indicate at what point pain occurred.  Therefore, the Board finds that the May 2015 examination is inadequate for rating purposes because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).

As well, the Veteran has not yet been afforded a VA examination regarding the etiology of any vocal polyps, therefore an examination and opinion regarding the etiology of that disability is needed on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the issues on appeal; this specifically includes treatment records from the North Florida/South Georgia Veterans Health System from March 2015 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate physician to determine the nature, extent and etiology of his disability manifested by vocal cord polyps, also characterized as laryngitis.  The examiner must review the claim file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any vocal cord disability is related to service.  It is requested that the rationale for the opinion include discussion regarding the Veteran's report of the onset of the disability two months after his military discharge.  Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for an appropriate VA examination(s) of the Veteran to ascertain the current nature and severity of his service-connected right shoulder subacrominal bursitis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


